Citation Nr: 0726099	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  99-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for a left medial meniscus tear, with degenerative changes, 
from April 8, 1999, to April 2, 2003, and from June 1, 2003, 
onward. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1977 and again from February 1981 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran had hearings before the 
Board in July 2004 and again in November 2006 and the 
transcripts are of record.

The Board notes that the claim was last reviewed in a 
February 2005 Supplemental Statement of the Case (SSOC).  
Since that time, additional, non-duplicative evidence, to 
include VA outpatient treatment records from January 2005 to 
November 2006 were received showing further details of the 
current severity and treatment of the veteran's medical 
condition.  Review by the agency of original jurisdiction 
(AOJ) is not needed, however, because the veteran provided a 
waiver of AOJ review.   

Before the Board delves into the merits of the claim, the 
procedural history of the claim should be outlined.  The 
November 1998 rating decision denied the veteran's December 
1997 claim for an evaluation in excess of 10 percent for his 
service-connected left knee disability.  During the pendency 
of this appeal, the RO awarded the veteran an increased 
rating of 20 percent, effective April 8, 1999, in a January 
2003 decision. 

The January 2003 rating decision also awarded a temporary 
total disability evaluation based on surgical treatment 
necessitating convalescence from April 2, 2003, to June 1, 
2003.  From June 1, 2003, the veteran was assigned a 20 
percent disability rating for his left knee.  The grant of a 
total disability evaluation from April 2, 2003, to June 1, 
2003, is a complete grant of available benefits for this time 
period and, therefore, to that extent only, a higher rating 
for this period is not for appellate consideration.

The case was then brought before the Board in October 2004, 
at which time the issue of entitlement to a rating in excess 
of 10 percent for left medial meniscus tear, with 
degenerative changes, prior to April 8, 1999, was denied.  
The issue of entitlement to an increased rating greater than 
20 percent for a left medial meniscus tear, with degenerative 
changes, from April 8, 1999, was remanded to allow the AOJ to 
further assist the veteran in the development of his claim, 
to include affording him a VA examination.  The requested 
development having been completed, the issue of entitlement 
to an increased rating greater than 20 percent for a left 
medial meniscus tear, with degenerative changes, from April 
8, 1999, is once again before the Board for appellate 
consideration, but the rating of the disability prior to 
April 8, 1999, is no longer in appellate status and will not 
be discussed here. 

In contrast, regardless of the RO's actions, the issue of 
entitlement to an increased rating greater than 20 percent 
from April 8, 1999, to April 2, 2003, and again from June 1, 
2003, remains before the Board because the January 2003 
decision was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
issue has been properly recharacterized above.

Finally, the Board further notes that it must consider all 
documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  
Where such review reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue to 
the RO for development and adjudication; however, the Board 
may not ignore an issue so raised.  Id. 

In this case, the veteran testified during his November 2006 
Board hearing that he injured his back in 2001 due to 
instability caused by his service-connected left knee 
disability.  He acknowledged he filed a claim for this 
previously and wished to reopen the issue.  This issue is 
therefore REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  From April 8, 1999, to April 2, 2003, and from June 1, 
2003, onward, the veteran's left knee disability is 
manifested by post-operative residuals of a meniscus tear of 
the medial side, frequent episodes of locking, pain, and 
swelling, degenerative joint disease, and slight limitation 
of motion. 

2.  The veteran's left knee disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for a medial meniscus tear of the left knee with 
degenerative changes from April 8, 1999, to April 2, 2003, 
and from June 1, 2003, onward have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5003, 5010, 5260, 5261, 5257, 5258 (2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in August 2003 and October 2004.  The October 
2004 letter advised the veteran of the information necessary 
to substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him 
what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2003 and 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in February 2005.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO last provided the veteran an appropriate VA 
examination in January 2005.  The Board notes the veteran 
testified during his November 2006 Board hearing that the 
January 2005 examiner did not spend enough time with him to 
properly evaluate his left knee and that his left knee 
worsened since this last examination.  Accordingly, the 
veteran requested a new VA examination to ascertain the 
current severity of his condition.  The veteran's statements 
were considered, but the Board finds a new VA examination is 
not warranted for the following reasons.

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's left knee 
since he was last examined.  That is, the January 2005 
examination results are in accord with the findings in the 
subsequent VA outpatient treatment records from January 2005 
to November 2006 as well as the veteran's own November 2006 
testimony of current symptoms.  The veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are simply no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Factual Background

VA outpatient treatment records dated from 1999 to 2006 
reflect consistent treatment for left knee problems.  
Throughout, the veteran's complaints have included chronic 
pain, swelling, locking, popping, and instability, to include 
complaints of his left knee "giving out" without warning.  

In April 1999, the veteran complained of his left knee 
"locking" twice a week.  In 2001, the veteran was treated 
for injuries sustained after he claimed he fell down the 
stairs due to his left knee giving out.  Despite these 
complaints, no medical professional has found unstable 
ligaments or been able to reproduce the veteran's complaints 
of "locking" or "popping."  
 
X-ray and MRI reports throughout the years confirm the 
veteran has degenerative joint disease, medial meniscus tear, 
and patello-femoral pain syndrome.  The records are also 
significant for injection treatments and physical therapy.  
Despite the numerous surgeries, injection treatments and 
physical therapy, no treatment seems to appease the veteran's 
complaints of the above-mentioned symptoms.  

The veteran was afforded a VA examination in September 1999.  
The September 1999 examiner diagnosed the veteran with 
patello-femoral syndrome and "arthritic changes" of the 
left knee with range of motion from 0 degrees extension to 
130 degrees flexion.  The veteran at that time complained of 
pain, locking, popping and swelling of the left knee.  On 
physical examination, the examiner noted tenderness to 
palpitation, but all other diagnostic tests were negative.  
The examiner could not objectively reproduce or otherwise 
confirm the veteran's subjective complaints.

An April 2000 statement from a VA medical doctor was 
submitted in support of the veteran's claim stating, in 
pertinent part, "[The veteran] has chronic bilateral knee 
inflammation, degenerative joint disease and patella-femoral 
syndrome."  The medical doctor recommended the veteran find 
a sedentary job as part of his treatment.  

The veteran underwent left knee arthroscopy on April 2, 2003, 
to address his symptoms of knee "locking."  

To help with stability and pain reduction, the veteran was 
afforded knee braces from the VA clinic in 2004.

Most recently, the veteran was afforded a VA examination in 
January 2005 where he similarly complained of popping, 
locking, catching and swelling.  Indeed the examiner noted 
the veteran answered "yes" to any complaint mentioned to 
him.  The veteran complained of pain globally tender to 
palpation and range of motion testing indicated normal 
extension and flexion limited to 110 degrees.  The examiner 
indicated the veteran's ligaments are stable and all other 
diagnostic tests were within normal limits.  In short, the 
examiner could not confirm the veteran's subjective 
complaints.  The examiner diagnosed the veteran with mild to 
moderate medial joint space narrowing and minimal patello-
femoral degenerative changes, confirmed by x-ray.



Laws/Regulations and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence). The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim. The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the case here, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO and, as well be 
explained below, found no other "more appropriate" rating 
code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Prior to April 8, 1999, the veteran was rated under DC 5257 
for other impairment of the knee.  See DC 5257.  This code 
provides for the assignment of a 10 percent rating when there 
is slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  Id.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  The Board observes that the words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

Since his surgery, the veteran's service-connected right knee 
disability has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, DC 5258, for semilunar cartilage with 
dislocation and frequent episodes of "locking," pain, and 
effusion into the joint.  Initially, the Board points out 
that Diagnostic Code 5258 does not provide for any higher 
rating than the 20 percent evaluation the veteran was already 
receiving for cartilage problems including locking, pain, and 
effusion.  Therefore, the Board can grant no higher rating 
under this code.  38 C.F.R. § 4.71, DC 5258.

It appears given the consistency of the veteran's complaints 
of "locking" pain and his vast surgical and medical 
treatment for various left knee conditions, the RO applied DC 
5258 and awarded him a 20 percent rating.  Again, DC 5258 
does not provide for a rating higher than 20 percent.  
Despite the veteran's complaints of instability, such has not 
been objectively observed or confirmed.  Indeed, medical 
professionals have consistently indicated the veteran's 
ligaments are stable.  In light of consistent medical 
findings of little or "no" instability, the Board cannot 
reasonably conclude that the veteran is entitled to a rating 
of "severe" under DC 5257 for instability of the knee.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under DC 5257 for subluxation/instability (symptoms not shown 
here).  Essentially, these opinions provide that separate 
compensable ratings may be assigned when reported limitation 
of knee motion shown is compensable or (under DC 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.  The critical element in permitting the 
assignment of separate ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

In this matter, additional ratings under separate diagnostic 
codes are not warranted.  DJD has been consistently diagnosed 
and confirmed by x-ray from 1999 to 2006. 
VA outpatient treatment records from 1999 to 2006 indicates 
that flexion has been limited to anywhere from 110 degrees to 
130 degrees.  Most recently, the January 2005 VA examiner 
found left knee range of motion from 0 to 110 degrees. 

With both X-ray evidence of DJD in the knee and some 
limitation in flexion of the knee, along with complaints of 
painful motion, an additional 10 percent rating may be 
warranted under DC 5003, unless such assignment would 
constitute pyramiding.  38 C.F.R. § 4.71a.  DC 5258 considers 
limitation of motion to the extent that it requires locking 
to warrant a 20 percent evaluation.  Therefore, a separate 
evaluation may not be assigned under Codes 5003, 5260, 5261 
because such would constitute pyramiding.  

The Board notes that functional loss was considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Complaints of 
painful motion are consistent throughout past medical 
records, especially on extreme flexion and extension, even 
though limitations do not warrant assignment of a compensable 
rating pursuant to DC 5260 or 5261.  See 38 C.F.R. § 4.59.  
The veteran does not contend to have abnormal range of 
motion.  Rather, he alleges the primary aspect of his 
disability is the chronic pain and "giving out" of his knee 
without warning.  The veteran testified that he would fall 
and injure himself, especially on the stairs, numerous times 
due to his left knee "giving out."  There is medical 
evidence of at least one incident of the veteran falling down 
the stairs and hurting his back due to his left knee giving 
out on him.  The veteran was also issued a left knee brace to 
assist in stability and minimize "popping" pain.  The 
veteran also alleges his job requires him to stand 10 to 14 
hours everyday and finding a more sedentary job caused him 
financial hardship.  

As explained above, medical testing has never objectively 
confirmed any of the veteran's subjective complaints.  It is 
clear the veteran's current rating of 20 percent was awarded 
by the RO in light of the consistency of the veteran's 
symptomatology despite the lack of objective medical 
confirmation.  In short, functional loss was already 
considered by the RO in the 20 percent rating award.  
Accordingly, the Board finds no basis in which to grant a 
higher rating.

No higher rating under a different diagnostic code can be 
applied.  The Board notes that there are other Diagnostic 
Codes relating to knee disorders potentially providing for 
ratings greater than 20 percent, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula) and Diagnostic Code 5263 (for genu 
recurvatum).  

The veteran's left knee disability is not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum. Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his left knee, albeit with slight limitation, so it is 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. 

Extra-Schedular Considerations

The veteran argues that due to his left knee condition he was 
forced to change jobs to a more sedentary job outside of his 
expertise resulting in a significant pay cut and decreased 
job enjoyment.  These effects on his occupation are noted in 
an April 2003 statement.  It appears as though the veteran is 
raising the question of an extraschedular rating.  

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's left knee condition.  
When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  In this case, the veteran's due 
process rights are not violated by this Board decision for 
the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the July 1999 statement of the case.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his ability to 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8; see also Bagwell, 9 Vet. App. 337. 

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In an April 2000 statement a VA doctor opined the following:

[The veteran] has chronic bilateral knee inflammation, 
degenerative joint disease and patella-femoral syndrome.

He is currently working a job which requires him to be 
on his feet 12 to 14 hours per day.  This exacerbates 
and worsens his knee condition.  We recommend he change 
to a sedentary (sitting) job in order to improve his 
condition and as part of his treatment.

In contrast to his April 2003 statement, however, the veteran 
testified in November 2006 that he continues to work at his 
job of expertise standing 12 to 14 hours of day.  He wears 
knee braces and uses injection treatment in order to tolerate 
the pain to continue with his job despite medical advice.  
The veteran further testified that he hardly ever misses work 
and schedules his treatment around his job.  He does not 
require special job accommodations due to his disability and, 
indeed, the veteran seems resistant to alter his employment 
due to his left knee condition. 

In short, the veteran argues that his daily personal and 
occupational life have worsened due to his left knee 
condition.  He testified to being very active prior to his 
knee condition and now cannot participate in activities the 
way he used to.

The medical evidence does indicate the veteran underwent 
multiple surgeries for his left knee and that he currently 
follows an exercise regimen prescribed by a physical 
therapist to maximize the functionability of his left knee.  
His efforts have allowed him to tolerate the demands of his 
first-choice occupation despite medical advice. 

Although the Board sympathizes with the veteran's decreased 
ability to perform his first-choice occupation, the veteran 
does not have an "exceptional or unusual" disability.  He 
is employable for work that is not physically strenuous or 
requires excessive standing and has, in fact, obtained such 
employment.  There is no competent evidence of record which 
indicates that the veteran's disability has caused marked 
interference with employment beyond that which is 
contemplated by the schedular criteria.  His symptoms consist 
mainly of chronic pain, which is the type of impairment 
contemplated in the disability ratings that have been 
assigned.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  The Board is not 
disputing that the veteran's condition affects his social, 
occupational 
and daily life.  Clearly, it does.  However, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's left knee condition has resulted in him finding 
work outside his expertise that is part of the consideration 
in assigning him the 20 percent rating. 

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

ORDER

Entitlement to an increased rating greater than 20 percent 
for a left medial meniscus tear with degenerative changes 
from April 8, 1999, to April 2, 2003, and from June 1, 2003, 
onward is denied. 


			
	U.R. POWELL	K. PARAKKAL
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge,
	Board of Veterans' Appeals


 Department of Veterans Affairs


